Case: 10-30083     Document: 00511205880          Page: 1    Date Filed: 08/17/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           August 17, 2010
                                     No. 10-30083
                                  Conference Calendar                       Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

CHARLES LAMONT MASON, JR.,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                        for the Middle District of Louisiana
                              USDC No. 3:09-CR-21-1


Before DAVIS, SMITH, and WIENER, Circuit Judges.
PER CURIAM:*
        Appealing the judgment in a criminal case, Charles Lamont Mason, Jr.
presents arguments that he concedes are foreclosed by United States v. Whaley,
577 F.3d 254, 258-61 (5th Cir. 2009), in which this court rejected constitutional
challenges to the Sex Offender Registration and Notification Act.                         The
Government’s motion for summary affirmance is GRANTED, and the judgment
of the district court is AFFIRMED.



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.